DETAILED ACTION
Status of Claims
	Claims 1-2 and 4-17 are pending.
	Claim 3 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
The previous rejection of claims 5 and 6 under 35 U.S.C. 112b stands. 	
All other previous rejections under 35 U.S.C. 112b are withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection are necessitated by amendment. 

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “that” in the phrase “to adjust the voltage of that power supply” may be more appropriately written (e.g. “to adjust the voltage of the power supply”).  Appropriate correction is required.
4 is objected to because of the following informalities:  the phrase “electrical control include” may be more appropriately written as “electrical control includes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-17 are pending rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “housing sized to be grasped in an average human hand of a user” is indefinite because it is unclear what is required by the term “average”.  It is unclear what is used to determine how an average human hand is measured.  For example human hands vary by age, gender, etc.  The phrase further states “in the manner of a pencil” which is additionally indefinite since grasping is subjective to the user (i.e. there is no one correct manner or standard to grasp a pencil).  In regards to the claimed “by the user with the first end extending distally from the user’s hand” is also subjective to a particular user.  The Examiner suggest using claim language that indicates the housing is handheld or similar language. The Examiner suggest using claim limitations that limit the structure of the pen or device as opposed to the manner in which it may be held. 

Claim 1 recites the limitation "the tip" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the tip is the same or different form the metering tip (claim 8). 
Regarding claim 5 and 6, the phrase “normally open” is indefinite because it is unclear what is inclusive of “normally”. It is unclear what metric or range is required for “normally”.  The term is subjective.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568).
Regarding claim 1, Sedlacek discloses an electrochemical etching marker (title) (= a pen; pen being defined as an instrument for writing (e.g. marking)), comprising:
A housing (e.g. 110) [0065] (= a housing extending along a housing axis between a first and second end);
An on-board reservoir (e.g. 623) (abstract, [0102]) (= a self-contained reservoir adapted to hold an anodizing solution);
A valve (e.g. 631) [0104], [0120] (Figure 9) (= a metering valve providing a range of adjustment settings and positioned between the reservoir and the tip);
Contact pad (e.g. 652) [0103] (= a metering tip extending from the first end and communicating through the metering valve with the reservoir to receive and release solution from the metering tip) and

The teachings of Sedlacek are directed towards different electrochemical etching process.  Sedlacek does not explicitly disclose anodization, however, anodization is an electrochemical process that removes a metal and converts the metal to an oxide.  The electrodes of anodization and electrochemical etching are polarized in the same fashion therefore one of ordinary skill in the art would have found it obvious to utilize the electrochemical etching device of Sedlacek as an anodizing marker for example to provide an electrochemical treatment to a surface of a metal.   The phrasing including “housing sized to be grasped…” is indefinite as described above.  The device of Sedlacek is a handheld device [0041].  The manner of holding a device does not limit the structure of the device.
Regarding claim 2, Sedlacek discloses an actuator/trigger (1016) which activates a current controller (1032) which controls an electric potential or current between the marker electrode (1034) and the target surface connector (1036) during a selected type of electrochemical marking including the magnitude of the current, waveform, etc. [0116] and [0123]-[0125]. 
Regarding claim 12, Sedlacek discloses the actuator (616) is configured to move a fulcrum (641) attached to a rearward end (643) of the reservoir such that the fulcrum (641) drives the reservoir (623) forward toward marker assembly (650). When driven forward, the reservoir valve (631) opens and permits electrolytic fluid disposed within the reservoir to flow into the pad (652) [0103]. 
Regarding claim 15, Sedlacek discloses wherein the reservoir (623) is refillable and defines a fill port (627) at a top portion with a closable reservoir lid (629). [0102]. 
Regarding claim 17, Sedlacek discloses a projection from the housing (Figure 18).  Regarding a first and second end, the top portion of the device of Sedlacek may be interrupted as the first end and below the gripping portion may be considered the second end.  
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568) in view of Sigrist (US 2009/0127103) and in view of Hirsch et al. (US 3,466,239). 
Regarding claim 4, Sedlacek discloses the claimed invention as applied above.  Sedlacek fails to disclose wherein the electrical control includes a first button and second button increasing or decreasing the electrical voltage, respectively, by a predetermined increment being a fraction of a maximum voltage.  
In the same or similar field of endeavor, Sigrist discloses an electrolytic torch for the surface working of metals including a body (1) or handle (13) (= housing) comprising buttons (14 = electrical control) for controlling the electrical supply from cable (7) and other control functions of the torch ([0025]-[0026], [0028] Figures 1-2). The buttons are provided for easy control of the torch functions by the user.  Sigrist does not explicitly disclose that the buttons are for increasing or decreasing the electrical voltage, however, in the same or similar field of endeavor, Hirsch discloses adjusting the voltage using a step-switch (23) from one voltage to another (i.e. increasing/decreasing) (Col. 2 lines 1-11).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising buttons used for the electrical control of the voltage because Sigrist discloses that an electrochemical handheld device may 
Regarding claim 5, Sedlacek discloses the actuator and electrical control as described above.  Sedlacek does not disclose both an electrical control in the wall and an operator exposed through a wall.  Sedlacek discloses an actuator (116 = operator) including a switch portion configured to actuate a switch to electrically connect the current controlled to the first electrode [0011]. Sedlacek combined with Sigrist and Hirsch discloses multiple user operators located through a wall (e.g. buttons, knob, switch). The phrase “to cease providing electrical power…when the operator is not activated by the use” is regarded as the manner of operating the device which does not differentiate apparatus claims from the prior art (MPEP § 2114).  Moreover, the combination above is capable of performing such cease of power.  The claimed ‘normally’ open is indefinite as described above.  
Regarding claim 6, Hirsch discloses the use of a contact screw and is covered when not in use.  Hirsch also discloses input contacts (27) (Col. 1 lines 40-50, Col. 2 lines 63-72). Sedlacek discloses electrical connectors for contact with the solution [0004]. Further, the claim language is directed towards the manner of operating the claimed device (MPEP § 2114).  
Regarding claim 7, Sedlacek discloses a series of releasable connectors at a first end (Figure 2B, e.g. pad (152) receives fluid (154) and provides it to the insulated stencil (160)) [0067]-[0070].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568), in view of Sigrist (US 2009/0127103), in view of Hirsch et al. (US 3,466,239) and in view of Ash et al. (US 4,402,799).  
Regarding claim 8, Sedlacek, Sigrist and Hirsch disclose the claimed invention as described above.  The combination fails to disclose a porous brush and independent multiple filaments as claimed.  
Ash discloses in the field of electrolytic treatment brushes (67) having multiple filaments that enable the treatment of multiple sides of a surface being treatment (Col. 3 lines 43-53).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a porous brush providing a conduit of porosity between the valve and multiple independent filaments because Ash teaches that a brush with multiple filaments is capable of treating multiple sides of a surface during an electrolytic treatment.  It would have been obvious to adjust the pad of Sedlacek with filaments in order to treat surfaces with complex structures. Multiple filaments indicates independent filaments (e.g. have some separation). The combination provides a conduit between the metering valve and multiple filaments.   
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568), in view of Sigrist (US 2009/0127103), in view of Hirsch et al. (US 3,466,239) and in further view of Kerschgens (US 3,520,792).
Regarding claim 9, the combination of Sedlacek, Sigrist and Hirsch discloses the tip as described above.  The combination fails to disclose wherein the metering tip provides a porous stylus including a point.  The claimed ‘sharpened’ is directed towards the method of forming the porous stylus and does not further limit the claimed porous stylus. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a porous stylus with a point because Kerschgens teaches that the porous carrier may be any shape such as a ball or pin shape to treat the surface of the substrate. It would have been obvious to modify the pad shape of Sedlacek for producing the same or similar predictable result. Selection of the shape of the pad or tip is an obvious engineering design choice in view of the prior art described above.  
Regarding claim 10, Kerschgens discloses the porous ball for example being resiliently positioned (= spring-loaded) (Col. 5 lines 45-67). The claimed “may by” is optionally required. 
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568) in view of Kerschgens (US 3,520,792).
Regarding claim 11, Sedlacek discloses the claimed invention as applied above.  Sedlacek discloses that the stencil with pad is formed in the shape or pattern of the desired mark to be placed on the object [0070].  Sedlacek does not disclose interchangeable metering tips.
In the field of electrolytic treatment, Kerschgens discloses wherein a liquid carrier can include a porous ball (64) of the housing and container (48, 49) (Figure 8, Col. 5 lines 63-67). Kerschgens discloses that the apparatus can include various tips (e.g. pin, ball, etc.) to perform the electrolytic process (Col. 5 lines 45-67).  Given the claim language “selected from the group” the set of different interchangeable metering tips are selected of at least one of the elements listed.  The instant claim does not require all of the claimed metering tips claimed as currently written.  
Regarding claim 16, Kerschgens discloses wherein parts including the housing are electrically insulating materials (Col. 4 lines 5-10). 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568) in view of Muratori et al. (US 5,964,990).
Regarding claims 13-14, Sedlacek discloses the claimed invention as applied above including a power source [0010] and [0055].  Sedlacek does not explicitly disclose the power source comprising a ground cable, however, grounding a workpiece is well known in the electrolytic treatment field as taught by Muratori (Col. 1 lines 13-22).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a power supply with a grounding cable for grounding the workpiece during electrolytic treatment.  Sedlacek discloses the current controller connected with the power supply for adjusting the magnitude of the current which is customized according to the type of electrochemical marking selected by the user and/or that corresponds with the object to be marked [0046].  

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered.  On page 5 the remarks are directed towards the previous rejection under 35 U.S.C. 112b of claim 1.  The claim is currently rejected as indicated above.  It is noted that for clarity and definiteness, the claim language should recite the structural elements that allow the device to be grasped as opposed to indicating that a user may be able to grasp the device.  While functional limitations may be appropriate for apparatus claims, the limitations should be clear and concise in regards to the device structure.  The claimed terms such as “average human hand” is ambiguous since 
Regarding the claimed “normally open”, the claim language remains indefinite because there is no indication what “normally” requires.  There is no time period provided. There are no circumstances that indicate what is normally required. 
The previous grounds of rejection under 35 U.S.C. 102 have been withdrawn therefore the remarks on pages6-7 will no be addressed at this time.  
Regarding the argument on pages 7-8 stating that there is no motivation to combine an anodizing device and the electrolytic torch of Sigrist, the Examiner respectfully disagrees.  Both anodizing and electrolytic processes such as those suggested by Sigrist (e.g. cleaning, pickling, polishing, electrodeposition or writing with oxidation works [0001]) are analogous art in the same field of electrolytic processing and devices.    
The remaining remarks are directed towards grounds of rejection which have been withdrawn and therefore will not be addressed at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795